    Case 1:18-cv-03403-SAG Document 95-8 Filed 12/18/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND


BRITTNEY GOBBLE
PHOTOGRAPHY, LLC,

                Plaintiff,

       v.                                       Case No. 1:18-cv-03403-SAG

SINCLAIR BROADCAST GROUP,                           Consolidated Case Nos.:
INC., et al.,                                          1:18-cv-03384-SAG
                                                       1:19-cv-00559-SAG
                Defendants/Third-Party                 1:19-cv-00606-SAG
                      Plaintiffs,

       v.

USA ENTERTAINMENT NEWS, INC.
d/b/a “WENN” and “WORLD
ENTERTAINMENT NEWS
NETWORK”,

                Third-Party Defendant.


                     NOTICE OF FILING A LENGHTY EXHIBIT

       Exhibit 7, which is an attachment to Defendant Sinclair Broadcast Group, Inc.’s

Memorandum of Law in Opposition to Plaintiff’s Memorandum in Support of Motion to

Strike Errata Sheet of Susan Domozych exists only in paper format and is longer than 15

pages or if scanned will be larger than 1.5 MB. It will be filed with the Clerk’s Office in

paper format.

            I certify that within 24 hours of the filing of this Notice, I will file and serve

copies of the document identified above.
    Case 1:18-cv-03403-SAG Document 95-8 Filed 12/18/19 Page 2 of 2



                                                        /s/ Margaret L. Argent
                                                       Margaret L. Argent (No. 06132)
                                                       Scott H. Marder (No. 28789)
                                                       shmarder@tandllaw.com
                                                       Thomas & Libowitz, P.A.
                                                       25 S. Charles Street, Suite 2015
                                                       Baltimore, Maryland 21201
                                                       Tel: (410) 752-2468
                                                       Fax: (410) 752-0979

                                                       Attorneys for Defendants



                            CERTIFICATE OF SERVICE

       I HEREBY CERTIFY, that on this 18th day of December, 2019, a copy of this

Notice of Filing A Lengthy Exhibit was filed electronically. Notice of the filing will be

sent to all parties who have appeared by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s system.

       I FURTHER HEREBY CERTIFY, that on the 19th day of December, 2019, I will

cause a copy of this Notice of Filing A Lengthy Exhibit to be served as follows on Third-

Party Defendant USA Entertainment News, Inc.:


Via First Class U.S. Mail, Postage Prepaid       Via First Class Airmail, Postage Prepaid

USA Entertainment News, Inc.                     USA Entertainment News, Inc.
c/o Frankfurt Kurnit Klein & Selz, P.C.          c/o Lloyd Beiny, Registered Agent
488 Madison Avenue, 10th Floor                   4A Tileyard Studios
New York, NY 10002                               Tileyard Road
Attn: Mike Dolan                                 London N7 9AH
                                                 UNITED KINGDOM



                                                        /s/
                                                       Margaret L. Argent




                                             2
